UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6423


JAMES STROUSE,

                       Petitioner – Appellant,

          v.

E. D. WILSON, Warden; BERNARDO, SIS; LAGRONE,               SIS;
BLACKBURN, Counselor; BENNETT, DHO; HOLDERFIELD, SIS,

                       Respondents – Appellees,
          and

BUREAU OF PRISONS; KEVIN KIDDY, Unit Manager; MENDEZ, SIS;
GENTRY, SIS,

                       Respondents.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00653-REP)


Submitted:   May 29, 2014                     Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Strouse, Appellant Pro Se. Elizabeth Wu, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
          James       Strouse,    a     federal    prisoner,      appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.      We     have    reviewed   the    record   and    find   no

reversible    error.      Accordingly,        although   we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Strouse v. Wilson, No. 3:12-cv-00653-REP

(E.D. Va. Mar. 4, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument    would   not    aid    the

decisional process.



                                                                        AFFIRMED




                                         2